DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “delay circuit” in claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 29, 36 are objected to because of the following informalities:  
Claims 29 and 36 recite varying “said time interval in at least one of a plurality of executed third modes.” Since only one executed third mode is required to be read into the claim- it is not . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2016/0049800 A1) in view of Bae (2013/0214611 A1).
Regarding Claim 21,
Tanaka (Fig.4) teaches a method of coupling wireless power to at least one load comprising:
receiving wireless power in at least one first resonant circuit (Co2, Ca2) (par [42]);
switching said at least one first resonant circuit, by at least one switch (SW1-SW3), between a first mode (par [45]; parallel mode) and a second mode (par [45]; series mode), wherein said first mode corresponds to a parallel resonant circuit (pars [45, 50]) and said second mode corresponds to a series resonant circuit (pars [45, 50]);
coupling said at least one first resonant circuit with said at least one load (“L”) in said first- and second modes (pars [42, 45]; the load L is coupled to the resonant circuit in both the series and parallel modes and supplied with power in both modes).

Bae (figs.10-11), however, teaches decoupling said at least one first resonant circuit (320; note: coil 320 is shown to be connected to capacitor C4 in fig.4 thus forming the resonant circuit) from said at least one load (380, 400) in a third mode (pars [166-167, 172-175]; If an overvoltage is detected at BMIC/load, the controller 371 opens the switch 372 to decouple the receiver resonant circuit from the load 380, 400).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Tanaka to that of Bae. The motivation would have been to protect the load from an overvoltage condition by decoupling the load from the receiver resonant circuit when an overvoltage is detected.
Regarding Claim 22,
The combination teaches the claimed subject matter in claim 21 and the combination further teaches wherein said coupling follows said decoupling in a temporal control sequence (Tanaka, fig.4, pars [45-50] and Bae, fig.11, pars [172-175]; the combination teaches during the overvoltage condition, decoupling via switch 372 and when the fault overvoltage condition is removed, coupling follows. The combination teaches a cyclical operation in which an overvoltage condition results in decoupling and when said overvoltage condition is removed coupling follows. Then decoupling follows the coupling when an overvoltage condition is detected again). 
Regarding Claim 23,
The combination teaches the claimed subject matter in claim 21 and the combination further teaches wherein at least one of decoupling is responsive to at least one of:

Regarding Claim 24,
The combination teaches the claimed subject matter in claim 23 and the combination further teaches wherein said decoupling follows said switching (Tanaka, pars [45-50] and Bae, pars [172-175]; The combination teaches switching the resonant circuit between series and parallel mode during operation while the load is coupled and then decoupling the load at the end of operation when an overvoltage condition is detected) responsive to at least one of: two consecutive detected overvoltage conditions across the at least one load of said at least one first resonant circuit ((Tanaka, pars [45-50] and Bae, pars [172-175]; Bae’s second switch 372 opens every time there is an overvoltage-this includes opening on two consecutive detected overvoltage conditions. Bae does not disclose opening the switch 372 on every other overvoltage-it does it every time. This includes two consecutive over voltages).
Note: the examiner has reviewed applicant’s disclosure and has not found any comparable description of decoupling following switching responsive two consecutive detected overvoltage conditions. The examiner has provided an interpretation that meets the broadest reasonable interpretation of what is believed to be intended by the language.  
Regarding Claim 25,
The combination teaches the claimed subject matter in claim 21 and Tanaka further teaches at least one of: controlling a current or a voltage in the at least one load (Tanaka, fig.4, L) of said at least one first resonant circuit (Tanaka, Co2, Ca2) generated by said received wireless power, wherein said controlling comprises said switching between said first- and second modes 
Regarding Claim 26,
The combination teaches the claimed subject matter in claim 25 and Tanaka further teaches wherein at least one of said controlling is active in said first- and second modes (Tanaka, pars [45-50]; Tanaka teaches the controlling of current or voltage is active in said first and second modes by changing the resonant circuit between series and parallel in order to supply different amounts of power).
Regarding Claim 27,
The combination teaches the claimed subject matter in claim 25 and the combination further teaches wherein at least one of said controlling uses said third mode (Tanaka, pars [45-50] and Bae, pars [172-175]; the combination teaches the controlling of the current or voltage uses the third mode by monitoring an overvoltage condition as a result of the voltage in the at least one load and decoupling/disconnecting the load when there is an overvoltage condition). 
Regarding Claim 30,
Tanaka (Fig.4) teaches a wireless power receiver comprising: 
at least one receiver resonant circuit (Co2, Ca2) for receiving wireless power (par [42]), wherein at least a part of said received wireless power is coupled to at least one load (“L”) (par [42]; at least part of the received wireless power is coupled/supplied to the load L); 
at least one first switch (SW1-SW3) for switching said at least one receiver resonant circuit between a first mode (par [45]; parallel mode) and a second mode (par [45]; series mode) responsive to a first control signal (fig.4, pars [45, 50]; the changeover control circuit 6 in fig.4 illustrates a first control signal that changes the secondary resonant circuit between parallel and 
Tanaka does not explicitly disclose at least one second switch responsive to a second control signal for decoupling said receiver resonant circuit from said at least one load in a third mode.
Bae (figs.10-11), however, teaches at least one second switch (372) responsive to a second control signal (i.e. from controller 371) for decoupling said receiver resonant circuit (320; note: coil 320 is shown to be connected to capacitor C4 in fig.4 thus forming the resonant circuit) from said at least one load (380, 400) in a third mode (pars [166-167, 172-175]; If an overvoltage is detected at BMIC/load, the controller 371 opens the switch 372 to decouple the receiver resonant circuit from the load 380, 400).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Tanaka to that of Bae. The motivation would have been to protect the load from an overvoltage condition by decoupling the load from the receiver resonant circuit when an overvoltage is detected.
Claims 28-29, 35-36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2016/0049800 A1) in view of Bae (2013/0214611 A1) in further view of Kato (2016/0072307 A1).
Regarding Claims 28 and 35,
The combination teaches the claimed subject matter in claim 30. The combination does not explicitly disclose a delay circuit for maintaining said third mode (i.e. decoupling of the load) for 
Kato (fig.1) teaches a delay circuit (incorporated as part of items 27, 32) for maintaining said third mode for a time interval (pars [37, 43]; the load 25 is disconnected/decoupled for a time interval/standby time T0), wherein said at least one second switch (26) couples said receiver resonant circuit (21, 22) with said at least one load (25) when said time interval has elapsed (par [43]; after standby time T0/the time interval has elapsed, the second switch 26 couples the receiver resonant circuit 21, 22 with the load 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of the Kato’s teachings of maintaining the load in a decoupled mode for a time interval and then coupling the load with the receiver resonant circuit when said time interval has elapsed. The motivation would have been because the combination of Tanaka in view of Bae’s second switch does not decouple the load from the receiver resonant circuit forever- the apparatus would never be usable again. Thus, it would have been obvious to have a time interval that corresponds to the condition that has resulted in the decoupling of the load (i.e. the third mode) so that once said time interval has passed, the system would know how to couple the load back on to the receiver resonant circuit.
Claim 35 teaches the apparatus necessary to complete the recited method steps in claim 28 as discussed above in the rejection of claim 35.
Regarding Claims 29 and 36,
The combination of Tanaka in view of Bae in further view of Kato teaches the claimed subject matter in claim 35 and the combination further teaches wherein said delay circuit sets said time 
The combination does not explicitly disclose varying said time interval; however, it would have been obvious before the effective filing date of the claimed invention to have varied said time interval in at least one of a plurality of executed third modes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617F.2d 272, 205 USPQ 215 (CCPA 1980). The skilled artisan would have obviously understood the relationship between the time delay/time interval and the overvoltage. If the delay is too small, then the overvoltage may not have passed. If it’s too long, then the load would not be usable. Thus, it would have been obvious to vary the time interval appropriately in any one of executed third modes based on the detected overvoltage condition.
Regarding Claim 38,
The combination of Tanaka in view of Bae teaches the claimed subject matter in claim 30 and the combination in further view of Kato teaches wherein said third mode is active for at least one receiver resonant circuit period (Tanaka, pars [45-50], Bae, pars [172-175] and Kato, par [43]; the combination teaches that the third mode is active where the load is decoupled from the receiver resonant circuit for at least one resonant circuit period/time interval before the load is coupled again to the receiver resonant circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of the Kato’s teachings. The motivation would have been because the combination of Tanaka in view of Bae’s third mode does not decouple the load from the receiver resonant circuit forever- the apparatus would never be usable again. Thus, it would have been obvious to have a time interval/circuit 
Claim 36 teaches the apparatus necessary to complete the recited method steps in claim 29 as discussed above in the rejection of claim 36.
Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2016/0049800 A1) in view of Bae (2013/0214611 A1) as evidenced by Hebiguchi (2016/0069963 A1).
Regarding Claim 31,
The combination of Tanaka in view of Bae teaches the claimed subject matter in claim 30 and the combination further teaches at least one of:
a current or voltage control loop (Tanaka, fig.4, pars [46, 48-49]; Tanaka teaches the detection circuit 5 detects a voltage across the battery to detect the charging state of the battery to detect the impedance of the secondary side- thus the process from sensing voltage, to detecting the charging state to detecting the impedance to create a control signal to manipulate the series/parallel switches reads on a “voltage control loop”) for controlling a current or voltage in the at least one load of said at least one receiver resonant circuit generated by said received wireless power (Tanaka, fig.4, pars [46, 48-50]; Tanaka states that the series/parallel modes are selected in response to the secondary impedance and that “to detect the charging state of the battery to detect the impedance of the secondary side”.   Detecting a charging state of a battery requires a voltage sensor to detect the voltage across the load.  This maps to “a current- or voltage control loop”.  Tanaka senses voltage – then converting this voltage into an impedance value is a “loop”.   The series/parallel nature of the resonant circuit then affects the impedance of the secondary, thereby controlling how much power is absorbed 
Hebiguchi (fig.1) further provides evidence and illustrates the “loop” in Tanaka. Hebiguchi illustrates a loop between the voltage detecting unit (104) that detects the voltage of the load, the impedance calculating unit (105) that calculates the impedance, and calculating the state of charge (106) (par [40]).
Therefore, Tanaka’s process from: 1) sensing voltage; 2) calculating SOC; 3) calculating impedance; and 4) creating a control signal to manipulate the series/parallel switches to control the power (P=V*I)  supplied to the load is a “voltage control loop”.
an overvoltage detector (Bae, fig.11, item 371, pars [172-175]) for detecting an overvoltage condition across the at least one load of said at least one receiver resonant circuit (Bae, fig.11, pars [172-175]; detecting an overvoltage across BMIC/load by determining that the measured voltage is greater than a threshold value).
Regarding Claim 32,
The combination teaches the claimed subject matter in claim 31 and the combination further teaches wherein said at least one first switch is responsive to at least one of said current or voltage control for switching between said first and second modes (Tanaka, fig.4, pars [46, 48-50]; Tanaka teaches said at least one first switch SW1-SW3 is responsive to the voltage control loop that involves the process of sensing voltage, calculating SOC and calculating the impedance (as evidenced by Hebiguchi; see claim 31) to create a control signal for switching between the series/parallel modes)).
Regarding Claim 33,
The combination teaches the claimed subject matter in claim 31 and the combination further teaches wherein said at least one second switch is responsive to at least one of said overvoltage 
Regarding Claim 34,
The combination teaches the claimed subject matter in claim 31 and the combination further teaches wherein said at least one first switch is controlled prior to said at least one second switch (Tanaka, pars [45-50] and Bae, pars [172-175]; The combination teaches switching using the at least one first switch the resonant circuit between series and parallel modes during operation while the load is coupled and then decoupling the load at the end of operation via the atleast one second switch when an overvoltage condition is detected) responsive to at least one of: two consecutive detected overvoltage conditions across the at least one load of said at least one first resonant circuit ((Tanaka, pars [45-50] and Bae, pars [172-175]; Bae’s second switch 372 opens every time there is an overvoltage-this includes opening on two consecutive detected overvoltage conditions. Bae does not disclose opening the switch 372 on every other overvoltage-it does it every time. This includes two consecutive over voltages).
Note: the examiner has reviewed applicant’s disclosure and has not found any comparable description of controlling the at least one first switch prior to the at least one second switch responsive to two consecutive detected overvoltage conditions. The examiner has provided an interpretation that meets the broadest reasonable interpretation of what is believed to be intended by the language.  
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2016/0049800 A1) in view of Bae (2013/0214611 A1) in further view of Van Den Brink et al. (2015/0244176 A1).
Regarding Claim 37,
The combination teaches the claimed subject matter in claim 30. The combination does not explicitly disclose wherein at least one of said at least one first- switch comprises at least two transistors, each of said at least two transistors being connected in parallel with a diode.
Van Den Brink (fig.3), however, teaches it is known for a switch to comprise at least two transistors, each of said at least two transistors being connected in parallel with a diode (fig.3, par [61], each of items 31-34 in parallel with a diode).
Thus, the combination of references teaches that the at least one first switch in Tanaka would obviously comprise two transistors, each with a parallel diode to rectify and switch between modes. Note: Van Den Brink does not change the functionality of Tanaka of selecting modes and rectifying. Van Den Brink is only being relied upon to show that it is known for a rectifier to rectify and to comprise at least one first switch in the form of two transistors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Van Den Brink. The motivation would have been to build a more robust that not only switches between different modes of resonant circuit, but also complete rectification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836